SULLIVAN, Judge
(dissenting):
The majority opinion rebukes appellate defense counsel for dropping the ball when this case was remanded to the Court of Criminal Appeals. The majority states:
On remand of this case to the lower court, appellant did nothing to advance either the deficiency prong or the prejudice prong of Strickland from a speculative matter to a factual one. Appellant should have explained why trial defense counsel could have found his brother with reasonable diligence. He could have shown that trial defense counsel would have been able to locate the witness from information provided by appellant, his family and friends, or through official records such as a driver’s license, insurance, or social security number. Additionally, appellant could have obtained an affidavit from his brother indicating that the brother would testify that he had put marijuana in appellant’s food.
Appellant did not do any of these things. He has not put forward enough facts for this Court to hold that his trial defense counsel was ineffective.
48 MJ at 141.
The record before me shows a different picture. This Court remanded to the appellate court below on April 9, 1997, for that court to examine the issue of ineffective assistance of counsel with regard to the failure of defense counsel “to locate appellant’s brother, a critical witness to the defense of innocent ingestion.” Appellate government and defense were notified by the Judge Advocate General of this action on or about April 11, 1997. Nevertheless, the lower appellate court issued its second opinion on May 21, 1997, without soliciting any pleadings or any other information from the parties.
I would remand this ease again to provide the parties a full and fair opportunity to contribute to the just resolution of this ease and to provide this Court a complete record upon which we can decide the issue of effective assistance of counsel. In my view, either the decision of the court below was premature or appellate counsel did not ef-*142feetively represent his client. Our Court remanded this case to the court below to consider whether there was ineffective assistance of counsel with regard to appellant’s brother, a critical witness. We did this because we found the record too incomplete for us to make the legal determination of ineffective assistance of counsel. If we had had a complete record, we could have answered this question ourselves without the prior remand.
Once the case got to the court below, there was no additional factfinding done or any effort to complete this record. Perhaps in the future we should be more clear in our directions of how to gain more facts to complete a record when we remand. I hope in the future this is not necessary. General Patton often said, “Leadership consists of telling soldiers what you want done, not how to do it.”
In this ease, a fair appeal cannot take place unless the record is complete. I would remand and clear up the factual record by affidavit or otherwise before making the legal determination of effectiveness of counsel.